DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 1, the claim limitation “A direct current power supply: a voltage output….” should be “A direct current power supply comprising: a voltage output…”. 
Dependent claims 2-11 are also objected to because the claims 2-11 are depending on the objected independent claim 1 as stated above. 
Regarding claim 12, the claim limitation “…closing a first switch associated with a redundant power supply…” should be “…closing a first switch associated with the redundant power supply…” according to the antecedent basis requirement.
Dependent claims 13-17 are also objected to because the claims 13-17 are depending on the objected independent claim 12 as stated above. 
Regarding claim 17, the claim limitation “…opening the second switch and closing the first switch alters the reference voltage of the holdup capacitor.” should be “…the opening the second switch and the closing the first switch alters a reference voltage of the holdup capacitor.” according to the antecedent basis requirement.
Regarding claim 19, the claim limitation “The direct current power supply of claim 17...” should be “The direct current power supply of claim 18...” since claim 18 is claiming a direct current power supply. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 18, the claim limitation “A direct current power supply:…a first switch disposed between the holdup capacitor and the redundant power supply operable to conduct with the holdup capacitor and the redundant power supply…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). a portion of the claim limitation “A direct current power supply:” should be “A direct current power supply comprising:”; and 
(ii). the underlined portion of the claim limitation “operable to conduct with” is unclear; as best understood - according to Application’s Fig.1, a first switch (112) disposed between the holdup capacitor (106) and the redundant power supply (108) operable to create a conductive path between the holdup capacitor and the redundant power supply by closing the first switch.
	Dependent claims 19 and 20 are also rejected at least the same reason as rejected independent claim 18 as stated above because the dependent claims 19 and 20 are depending on the rejected independent claim 18.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Macks et al. (EP 3427996) (hereinafter “Macks”).
Regarding claim 12, Macks discloses a method (Fig.2B, please refer to the whole reference for detailed) for maintaining a voltage output (voltage output from 271) of a direct current power supply (formed by at least 110, 220, 251, 120, 252, 260 and 271) having a holdup capacitor (271) connected to provide the voltage output and a redundant power supply (120) comprising: measuring the voltage output of the direct current power supply (using 225 in Fig.2B) associated with the holdup capacitor; closing a first switch (252) associated with a redundant power supply (120) to provide the voltage output with the holdup capacitor (271) and the redundant power supply (120) based on the voltage output falling less than a voltage threshold (please refer to step 360 and 350 in Fig.3; ¶ 53); and opening a second switch (264) associated with the holdup capacitor (271) and a ground (a ground connected with 264 and 271) of the voltage output.
Regarding claim 13, Macks discloses operating a voltage converter (260) drawing power from the redundant power supply (120) based on the voltage output (voltage output from 271 is used to control the switch 252 and then the voltage converter 260 drawing power from the 120 when the switch 252 is closed).
Regarding claim 14, Macks discloses the operating the voltage converter (260) is such that the voltage output (voltage output from 271) is maintained greater than the voltage threshold (please refer to at least ¶ 46, 48 and 51, where the voltage converter 262 provides 18V which is greater than the voltage threshold 7 volts).
Regarding claim 15, Macks discloses the operating the voltage converter (262) is based on a voltage indication (207) based on the voltage output (voltage output from 271; please refer to at least ¶ 46, 48 and 51) and the closing the first switch (252) is based on the voltage indication (207).
Regarding claim 17, Macks discloses opening the second switch (264) and closing the first switch (252) alters the reference voltage of the holdup capacitor (from 18V to for example 7V as stated in at least ¶ 33-37, 46 and 48).
Regarding claim 18, Macks discloses a direct current power supply (Fig.2B): a voltage output (voltage output from 271) defining a ground (ground connected to 271); a holdup capacitor (271) sized to maintain the voltage output greater than a voltage threshold (447 in Fig.4B) during a time period (during the period up to 421 in Fig.4A or 4B; please refer to at least ¶ 42); a redundant power supply (120) connected in series with the holdup capacitor (271, where 271 come after 120 in series) to provide the voltage output; and a first switch (252) disposed between the holdup capacitor (271) and the redundant power supply (120) operable to conduct with the holdup capacitor and the redundant power supply; and a controller (200) having logical instructions that close the first switch (252) based on the voltage output falling below the voltage threshold (please refer to at least ¶ 53).
Regarding claim 20, Macks discloses the logical instructions close the first switch (252) based on the voltage output falling below the voltage threshold (please refer to at least ¶ 51-53) after a delay (less than 5ms, as stated on ¶ 52).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Milavec (2014/0015322, cited by Applicant in the IDS submitted on June 30, 2021) in view of Sugahara et al. (2017/0154739) (hereinafter “Sugahara”).
Regarding claim 1, Milavec discloses a direct current power supply (Fig.3, please refer to the whole reference for detailed): a voltage output (output from 16) defining a voltage rail (voltage rail connected to D3) and a ground (ground connected to second input terminal; please refer to at least ¶ 9 and 36; and claim 2); a holdup capacitor (C2) operable to conduct with the voltage output; a redundant power supply (current source 18) connected in series with the holdup capacitor (C2) between the voltage rail and the ground of the voltage output to provide the voltage output. 
And Milavec further discloses the redundant power supply (current source 18) is a controlled current source, or alternative for example an independent current source (¶ 36); and disable the redundant power supply (18) as a voltage across the storage device approaches the threshold (please refer to at least Abstract, and ¶ 41).
Milavec doesn’t explicitly disclose a first switch disposed between the holdup capacitor and the redundant power supply operable to create a conductive path between the holdup capacitor and the redundant power supply.
	However, using a first switch to enable/disable the redundant power supply (current source 18) is well known, for example Sugahara discloses an example of using a first switch (SW3 in Fig.3) to enable/disable current provided by a current source (25 in Fig.3) to charge a capacitor (C7; please refer to at least ¶ 91). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milavec with the teaching of Sugahara to provide a first switch disposed between the holdup capacitor and the redundant power supply operable to create a conductive path between the holdup capacitor and the redundant power supply. The suggestion/motivation would have been to use a first switch (as suggested by Sugahara) to disable current supply to the holdup capacitor as a voltage across the holdup capacitor approaches the threshold. 
	Regarding claim 3, Milavec in view of Sugahara is used to reject claim 1 above.
	Milavec discloses a controller (CTL2) having logical instructions, and wherein the holdup capacitor (C2) is sized to maintain the voltage output greater than a voltage threshold during a time period (¶ 41), and the logical instructions disable the redundant power supply (current source 18) based on the voltage output falling below the voltage threshold (please refer to at least Abstract, and ¶ 41).
Milavec doesn’t explicitly disclose the logical instructions close the first switch.
As explained in claim 1 above, Sugahara discloses an example of using a first switch (SW3 in Fig.3) to enable/disable current provided by a current source (25 in Fig.3) to charge a capacitor (C7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milavec with the teaching of Sugahara to provide a first switch disposed between the holdup capacitor and the redundant power supply and the logical instructions close the first switch based on the voltage output falling below the voltage threshold. The suggestion/motivation would have been to use a first switch (as suggested by Sugahara) to enable the redundant power supply to provide current to the holdup capacitor.
Regarding claim 18, Milavec discloses a direct current power supply (Fig.3, please refer to the whole reference for detailed): a voltage output (output from 16) defining a ground (ground connected to second input terminal; please refer to at least ¶ 9 and 36; and claim 2); a holdup capacitor (C2) sized to maintain the voltage output greater than a voltage threshold during a time period; a redundant power supply (18) connected in series with the holdup capacitor (C2) to provide the voltage output.
And Milavec further discloses the redundant power supply (current source 18) is a controlled current source, or alternative for example an independent current source (¶ 36); and disable the redundant power supply (18) as a voltage across the storage device approaches the threshold (please refer to at least Abstract, and ¶ 41).
Milavec doesn’t explicitly disclose a first switch disposed between the holdup capacitor and the redundant power supply operable to conduct with the holdup capacitor and the redundant power supply; and a controller having logical instructions that close the first switch based on the voltage output falling below the voltage threshold.
However, using a first switch to enable/disable the redundant power supply (current source 18) is well known, for example Sugahara discloses an example of using a first switch (SW3 in Fig.3) to enable/disable current provided by a current source (25 in Fig.3) to charge a capacitor (C7; please refer to at least ¶ 91). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milavec with the teaching of Sugahara to provide a first switch disposed between the holdup capacitor and the redundant power supply operable to conduct with the holdup capacitor and the redundant power supply; and a controller having logical instructions that close the first switch based on the voltage output falling below the voltage threshold. The suggestion/motivation would have been to use a first switch (as suggested by Sugahara) to enable the redundant power supply to provide current to the holdup capacitor.

Allowable Subject Matter
10.	Claims 2, 4-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objection set forth in this office action.

11.	Claim 19 would be allowable if rewritten to overcome the objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849